ACCEPTED
                                                                                              03-15-00528-CV
                                                                                                      7753727
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         11/9/2015 5:34:24 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                              No. 03-15-00528-CV
                                                                        FILED IN
                     In the Third Court of Appeals 3rd AUSTIN,
                                                       COURT OF APPEALS
                                                                TEXAS
                             Austin, Texas         11/9/2015 5:34:24 PM
                                                                    JEFFREY D. KYLE
                                                                         Clerk

              TEXAS EDUCATION AGENCY AND MICHAEL WILLIAMS,
            COMMISSIONER OF EDUCATION, IN HIS OFFICIAL CAPACITY,

                                      Appellants

                                          v.

              ACADEMY OF CAREERS AND TECHNOLOGIES, INC. D/B/A
           ACADEMY OF CAREERS AND TECHNOLOGIES CHARTER SCHOOL,

                                       Appellee


             ACCELERATED APPEAL FROM CAUSE NO. D-1-GN-15-002879
             200TH JUDICIAL DISTRICT COURT OF TRAVIS COUNTY, TEXAS


                     MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLEE’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellee Academy of Careers and Technologies, Inc. d/b/a Academy of

Careers and Technologies Charter School file this motion requesting a 30-day

extension of time for filing its brief in this appeal. Appellee respectfully shows:

      1.      Appellee’s brief is currently due on November 9, 2015.

      2.      Appellee requests a 30-day extension of time, or until December 9,

2015, for filing its brief. Appellee has requested no previous extensions.
      3.     The undersigned counsel was not involved in the trial court

proceeding until after the temporary injunction/plea to the jurisdiction hearing and

has been given sole responsibility for preparing Appellee’s brief. Counsel needs

additional time to review the record, conduct the necessary research, and prepare a

brief that will assist the Court in resolving this appeal.

      4.     The demands of other cases have also made this motion necessary.

Specifically, the undersigned has been occupied with or is managing conflicting

deadlines for the following matters:

             • attending the 40-hour basic mediation training course offered twice
               annually through the Dispute Resolution Center in Austin;

             • preparing for and participating in a bench trial and preparing post-
               trial briefs in Johnson Ranch Municipal Utility District v. Patricia
               Lux Graham and Margie Hastings, Cause No. C2014-0438B in the
               207th Judicial District Court of Comal County, Texas;

             • a reply in support of the petition for review in Tom Bennett and
               James B. Bonham Corporation v. Larry Wayne Grant, No. 15-
               0338 in the Supreme Court of Texas.
                       CERTIFICATE OF CONFERENCE

      I certify that I have attempted to confer with Appellant’s counsel, Erika

Laremont, about the merits of this motion, but did not receive a return email before

filing this motion.


                                         /s/ D. Todd Smith
                                         D. Todd Smith




                                            2
                          CONCLUSION AND PRAYER

      For these reasons, Appellee respectfully asks the Court to grant this motion

for extension of time, thus making its brief due on December 9, 2015. Appellee

requests all other appropriate relief to which it is entitled.

                                         Respectfully submitted,

                                         SMITH LAW GROUP LLLP
                                         1250 Capital of Texas Highway South
                                         Three Cielo Center, Suite 601
                                         Austin, Texas 78746
                                         (512) 439-3230
                                         (512) 439-3232 (fax)

                                         By:    /s/D. Todd Smith
                                                D. Todd Smith
                                                State Bar No. 00797451
                                                todd@appealsplus.com

                                         Counsel for Appellee

                           CERTIFICATE OF SERVICE

      On November 9, 2015, in compliance with Texas Rule of Appellate

Procedure 9.5, I served this document by e-service, e-mail, facsimile, or mail to:

      Erika M. Laremont
      erika.laremont@texasattorneygeneral.gov
      Assistant Attorney General
      General Litigation Division
      P.O. Box 12548
      Austin, Texas 78711-2548

      Counsel for Appellants

                                                /s/ D. Todd Smith
                                                D. Todd Smith


                                            3